FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                September 7, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT
                            __________________________

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 10-8006
 v.                                          (D.Ct. No. 2:05-CR-00078-ABJ-2)
                                                         (D. Wyo.)
 GREGORY E. GRAHAM,

          Defendant-Appellant.
                        ____________________________

                                ORDER AND JUDGMENT *


Before BARRETT, ANDERSON, and BRORBY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Gregory E. Graham, a federal inmate, appeals the district court’s

denial of his “Motion To Recall Mandate Order on Court[’]s Denial.” We

      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
exercise jurisdiction under 28 U.S.C. § 1291 and grant Mr. Graham’s motion to

proceed in forma pauperis, grant the government’s motion to dismiss, and dismiss

Mr. Graham’s appeal.



                       I. Factual and Procedural Background

      On August 23, 2005, Mr. Graham pled guilty to the offense of distribution

of 7.1 grams of cocaine base (crack cocaine). United States v. Graham, 466 F.3d

1234, 1235-36 (10 th Cir. 2006). The district court sentenced him to twenty-five

years imprisonment based on his and the government’s Rule 11 plea agreement in

which he waived his right to appeal, stipulated to distribution of 7.1 grams of

crack cocaine, and stipulated to a twenty-five-year sentence. 1 Id. at 1236-38. We

affirmed Mr. Graham’s conviction and sentence on direct appeal. Id. at 1241.



      Thereafter, Mr. Graham unsuccessfully filed a motion under 18 U.S.C.

§ 3582(c), requesting a reduction of his sentence in conjunction with Amendment

706 which modified the Drug Quantity Table in United States Sentencing

Guidelines (“Guidelines” or “U.S.S.G.”) § 2D1.1(c) downward two levels for




      1
         Federal Rule of Criminal Procedure 11(c)(1)(C) permits the government
and defendant to discuss and reach a plea agreement, including an agreement a
specific sentence is appropriate, and states that once the plea agreement is
accepted by the district court, the specified sentence is binding.

                                        -2-
crack cocaine. 2 United States v. Graham, 304 F.App’x 686, 687 (10 th Cir. 2008)

(unpublished op.). The district court denied Mr. Graham’s § 3582(c)(2) motion

on grounds he did not qualify for a sentence reduction because the amount of

crack cocaine attributable to him rendered him ineligible for relief. Id. We

affirmed on other grounds, explaining that because Mr. Graham agreed to a

binding sentence of twenty-five years, his sentence was not “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission,” as required under § 3582(c)(2) 3 for a sentence reduction. Id. at

688. Because the district court lacked jurisdiction to consider Mr. Graham’s

§ 3582(c)(2) motion for a reduction of sentence, we remanded the matter to the

district court with instructions to dismiss the motion for lack of jurisdiction. Id.

On January 14, 2009, the district court issued an “Order on Mandate,” dismissing

Mr. Graham’s § 3582 motion for lack of jurisdiction.



      2
       See U.S.S.G. Supp. to App. C, Amend. 706 (Reason for Amend.);
Amends. 712 and 713 (Mar. 3, 2008 Supp.); § 1B1.10(a)(2).
      3
          Section 3582 states:

      [I]n the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently
      been lowered by the Sentencing Commission pursuant to 28 U.S.C.
      [§] 994(o), ... the court may reduce the term of imprisonment, after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if such a reduction is consistent with applicable
      policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2) (emphasis added).

                                         -3-
      Mr. Graham filed the instant “Motion to Recall Mandate Order on Court[’]s

Denial” with the district court, asking it to recall our mandate and reconsider the

issue presented for a reduction of sentence. 4 Thereafter, the district court issued

an order denying Mr. Graham’s motion, explaining it did not have jurisdiction to

recall a mandate of this court. It also stated it did not have jurisdiction to

entertain a motion to reduce his sentence, as explained by this court in his prior

appeal. Mr. Graham now appeals the district court’s order.



                                    II. Discussion

      On appeal, Mr. Graham renews the same arguments previously made to

seek a reduction of his sentence under Amendment 706 to the Guidelines. He

also reasserts issues expressly addressed by this court in his direct appeal,

including the knowingness and voluntariness of his plea; ineffective assistance of

counsel; and the sentencing requirements under Booker. See Graham, 466 F.3d at

1239-41. Mr. Graham also claims the government misrepresented or mis-

characterized the evidence and facts concerning his sentence and that his sentence

violates the Fifth Amendment. In response, the government filed a motion to

dismiss Mr. Graham’s appeal based on the district court’s lack of jurisdiction to


      4
        Mr. Graham also filed a second motion under 18 U.S.C. § 3582 for a
sentence reduction on the same grounds; i.e., Amendment 706 lowered the
Guidelines range and should be applied to him. The district court denied his
motion for lack of jurisdiction, which is not part of this appeal.

                                          -4-
grant the relief requested for recall of this court’s mandate.



      As previously discussed, we determined Mr. Graham’s sentence did not

qualify for a sentence reduction under § 3582(c)(2) because he and the

government stipulated to a sentence of twenty-five years under Federal Rule of

Criminal Procedure 11(c)(1)(C). See Graham, 304 F.App’x at 687. Not only did

the district court lack jurisdiction to consider Mr. Graham’s prior § 3582 motion,

but, in the instant case, it correctly determined it did not have jurisdiction to

“recall” a mandate of this court or otherwise provide Mr. Graham the relief

requested. It is a fundamental or rudimentary principle of our judicial system that

once an appellate court issues a mandate to a district court to dismiss an action

for lack of jurisdiction, the district court does not have jurisdiction to recall or

otherwise void our mandate or to reconsider the merits of an action. To argue

otherwise is simply frivolous.



      Even if we reached the merits of Mr. Graham’s other arguments on appeal,

they are equally frivolous. None of those arguments address the district court’s

jurisdiction; provide grounds for recall of our mandate; or are appropriate where

this court has definitively addressed them on direct appeal, including his

arguments concerning the knowingness and voluntariness of his plea, ineffective

assistance of counsel, and the sentencing requirements under Booker. To the

                                           -5-
extent Mr. Graham is arguing Booker should be applied in his request for a

reduction of his sentence, we have held Booker does not apply to sentence

modification proceedings conducted under § 3582(c)(2). United States v. Rhodes,

549 F.3d 833, 840 (10 th Cir. 2008), cert. denied, 129 S. Ct. 2052 (2009).



      Finally, it is clear that by filing a motion with the district court to recall our

mandate, reconsider his § 3582 motion, and rule on issues previously addressed

by this court in his direct appeal, Mr. Graham is attempting to obtain favorable

results on issues previously deemed meritless or over which the district court

lacked jurisdiction. Similarly, Mr. Graham has not explained why he failed to

raise the issues of the government’s alleged misrepresentations and his sentence’s

violation of the Fifth Amendment in his direct appeal. Instead, the instant appeal

on all of these issues is clearly an abuse of the judicial process, including the

cause of unnecessary expenditures of judicial resources. We have held “[t]he

right of access to the courts is neither absolute nor unconditional, and there is no

constitutional right of access to the courts to prosecute an action that is frivolous

or malicious.” Winslow v. Hunter (In re Winslow), 17 F.3d 314, 315 (10 th Cir.

1994) (per curiam) (internal quotation marks and alteration omitted). We have

further held that where a party has “engaged in a pattern of litigation activity

which is manifestly abusive, restrictions are appropriate.” Id. (internal quotation

marks omitted).

                                          -6-
      Accordingly, we caution Mr. Graham future post-conviction filings on

frivolous issues may result in summary disposition without any discussion. While

we grant Mr. Graham’s motion for leave to proceed in forma pauperis in the

instant action, we further caution him we may limit permission in the future to

proceed in forma pauperis, regardless of his financial ability to pay such costs

and fees, should he continue to file frivolous pleadings. 5 The fact Mr. Graham is

a pro se litigant does not prohibit the court from such summary disposition and

limitations on frivolous or abusive filings. See Haworth v. Royal, 347 F.3d 1189,

1192 (10 th Cir. 2003).



                                  III. Conclusion

      For the foregoing reasons, we GRANT the government’s motion to dismiss

and thereby DISMISS Mr. Graham’s appeal. We further GRANT Mr. Graham’s

motion to proceed in forma pauperis.

                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge


      5
          See In re McDonald, 489 U.S. 180, 183-85 (1989) (limiting petitioner
from proceeding in forma pauperis in future petitions for extraordinary writs
based on petitioner’s abuse of judicial resources); Reneer v. Sewell, 975 F.2d 258,
260 (6 th Cir. 1992) (permitting “such prospective orders where a plaintiff has
demonstrated a history of unsubstantial and vexatious litigation [amounting to] an
abuse of the permission granted to him to proceed as a pauper in good faith under
28 U.S.C. § 1915(d)”).

                                         -7-